 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 3325 
 
AN ACT 
To amend title XI of the Social Security Act to reauthorize for 1 year the Work Incentives Planning and Assistance program and the Protection and Advocacy for Beneficiaries of Social Security program. 
 
 
1.Short titleThis Act may be cited as the WIPA and PABSS Reauthorization Act of 2009. 
2.Reauthorization of the Work Incentives Planning and Assistance programSection 1149(d) of the Social Security Act (42 U.S.C. 1320b–20(d)) is amended by striking 2009 and inserting 2010. 
3.Reauthorization of the Protection and Advocacy for Beneficiaries of Social Security programSection 1150(h) of the Social Security Act (42 U.S.C. 1320b–21(h)) is amended by striking 2009 and inserting 2010.   
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
